DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 03/08/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Status of Claims
1. 	Applicant's amendment of claim 1 in “Claims” filed on 03/08/2021 with the “Request for Continued Examination (RCE)” filed on 03/08/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1-9 pending for prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (114; Fig 6; [0092]) = (element 114; Figure No. 6; Paragraph No. [0092]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1 and 3 are rejected under 35 U.S.C.103 as being unpatentable over Cook et al. (US 20180151470 A1; hereinafter Cook), in view of Appenzeller et al. (US 20190363252 A1; hereinafter Appenzeller). 
Regarding claim 1, Cook teaches a method (see the entire document, specifically Fig. 1A+; [0016+], and as cited below), comprising: 
forming a plurality of carbon nanotubes (430; Fig. 4A in view of 4B; [0044]; where 430 comprises of carbon nanotubes) over a substrate (402; [0042]) as a first electrode (430; [0044]; see [0003] of “Specification” of the instant disclosure where it states that a plurality of carbon nanotubes are formed over a substrate as a first electrode; therefore it construed that layer 430, which comprises of carbon nanotubes, is a first electrode); 
forming an insulating layer (422; [0043]) over the carbon nanotubes (430; [0044]), wherein the insulating laver (422; [0043]; where layer 422 is between 418 and 430) has a first portion (top portion of 422 closer to 418) and a second portion (bottom portion of 422 closer to 430) in direct contact with the first portion (top portion of 422 closer to 418); and 
forming a (see below for “graphene”) layer (418; Fig. 4A; [0043] in view of [0017]) over the insulating layer (422; [0043]) as a second electrode separated from the first electrode (430; [0044]) by the insulating layer (422; [0043]), such that the first portion (top portion of 422 closer to 418) of the insulating layer (422; [0043]) is in direct contact with the (see below for “graphene”) layer (418; [0043]) and the second portion (bottom portion of 422 closer to 430) of the insulating layer (422; [0043]) is in direct contact with the carbon nanotubes (430; [0044]).  
As noted above, Cook does not expressly disclose “(forming a) graphene (layer over the insulating layer as a second electrode separated from the first electrode by the insulating layer), (such that the insulating layer is in contact with the) graphene (layer and the carbon nanotubes)”. 
However, in the analogous art, Appenzeller teaches memory devices, and in particular, to resistive random-access memory (RRAM) cells ([0002]), wherein (Fig. 2+; [0031+]) an electrode (212; [0036]) comprising of aluminum, copper or graphene over an electrode (204) comprising of carbon nanotubes (204; Fig. 2; [0036]; carbon nanotubes).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Cook’s interconnect material comprising of aluminum or copper with Appenzeller’s electrode material comprising aluminum, copper or graphene, because they have equivalent properties, as recognized by Appenzeller’s electrode material comprising aluminum, copper or graphene ([0036]), whereas Cook teaches an interconnect material comprising of aluminum or copper ([0043] in view of [0017]). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Cook’s (by Appenzeller) method will have forming a graphene layer (Cook 418; Fig. 4A; [0043, 0017] in view of material of Appenzeller graphene) over the insulating layer (Cook 422; [0043]) as a second electrode separated from the first electrode (Cook 430; [0044]) by the insulating layer (Cook 422; [0043]), such that the first portion (top portion of 422 closer to 418) of the insulating layer (422; [0043]) is in direct contact with the graphene layer (Cook 418; Fig. 4A; [0043, 0017] in view of material of Appenzeller [0036]; graphene) and the second portion (bottom portion of 422 closer to 430) of the insulating layer (Cook 422; [0043]) is in direct contact with the carbon nanotubes (Cook 430; [0044]).  
Regarding claim 3, modified Cook (by Appenzeller) teaches all of the features of claim 1. 
Cook further comprising: forming a conductive layer (416; Fig. 4A [0043] in view of [0017]) over the substrate (402; [0042]) prior to forming the carbon nanotubes (430; [0044]; where 430 comprises of carbon nanotubes). 
 3.	Claim 2 is rejected under 35 U.S.C.103 as being unpatentable over Cook et al. (US 20180151470 A1; hereinafter Cook), in view of Appenzeller et al. (US 20190363252 A1; hereinafter Appenzeller), in further view of Chang et al. (US 20130288434 A1; hereinafter Chang). 
Regarding claim 2, modified Cook (by Appenzeller) teaches all of the features of claim 1. 
But, modified Cook (by Appenzeller) does not expressly disclose “further comprising: filling a polymer in a gap between the carbon nanotubes after forming the carbon nanotubes”. 
However, in the analogous art, Chang teaches disposable material layer is first deposited on a graphene layer or a carbon nanotube (CNT) ([Abstract]), wherein (Fig. 30; Fig. 2A; [0042]) is formed on carbon nanotubes (20), where disposable material layer (30; [0043]) comprises of polymer.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chang’s disposable material layer deposition step in gaps between the carbon nanotubes into modified Cook’s (by Appenzeller) method, and thereby, modified Cook’s (by Appenzeller and Chang) method will have further comprising: filling a polymer (in view of Chang 30; Fig. 2A; [0042-0043]) in a gap between the carbon nanotubes (Cook 430; Fig. 4A in view of 4B; [0044]; where 430 comprises of carbon nanotubes in view of Chang 30; Fig. 2A; [0042])  after forming the carbon nanotubes (Cook 430; Fig. 4A in view of 4B; [0044]; where 430 comprises of carbon nanotubes in view of Chang 30; Fig. 2A; [0042]).	
The ordinary artisan would have been motivated to modify Cook in the manner set forth above, at least, because this inclusion provides a disposable material layer where a dielectric layer on top of it and can nucleate conformally without forming isolated islands, where the material of the disposable material layer is less inert than the at least one 2-dimensional carbon lattice structure. Allowing for uniform nucleation (Chang [0042]). 
4.	Claims 4-5 are rejected under 35 U.S.C.103 as being unpatentable over Cook et al. (US 20180151470 A1; hereinafter Cook), in view of Appenzeller et al. (US 20190363252 A1; hereinafter Appenzeller), in further view of Xiao (US 20150348911 A1; hereinafter Xiao). 
Regarding claim 4, modified Cook (by Appenzeller) teaches all of the features of claim 1. 
But, modified Cook (by Appenzeller) does not expressly disclose “further comprising: forming a catalyst layer over the substrate prior to forming the carbon nanotubes; and performing a surface treatment operation on the catalyst layer prior to forming the carbon nanotubes”. 
However, in the analogous art, Xiao teaches the method includes forming carbon nanotube bundles perpendicular to the surface of the substrate on the catalyst layer ([Abstract]), wherein (Fig. 6+; [0023+]) forming a first conductive layer (101; Fig. 6; [0023]) over a substrate (100; Fig. 6; [0023]), then forming a catalyst layer (Fig. 10; [0046]) on the surface of the electrical contact layer (205) and the first conductive layer (101),  the catalyst layer may include a plurality of discretely distributed metal particles (301; [0047]), where the metal particles (301; [0050]) are formed by dispersing the metal particles 301 in a solution; spin-coating the solution having the metal particles on the surface of the electrical contact layer; and baking the solution on the electrical contact layer to evaporate the solvent, and then carbon nanotube bundles (302; Fig. 11; [0058} are formed on the surface of the catalyst layer on the first conductive layer (101), where the carbon nanotubes (302; [0059]) are formed on the catalyst surface by a plasma-enhanced vapor deposition (PECVD) process. The reaction gas of the PECVD process for forming the carbon nanotubes (302) may be CH.sub.4, C.sub.2H.sub.4, or C.sub.2H.sub.2, etc and the carrier gas may be H.sub.2, etc.
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Xiao’s first conductive layer into modified Cook’s (by Appenzeller) method, and thereby, modified Cook’s (by Appenzeller and Xiao) method will have further comprising: forming a catalyst layer (in Xiao Fig. 10; [0046]) over the substrate (Cook 402; Fig. 4A; [0042] in view of Xiao 100; Fig. 6; [0023]) prior to forming the carbon nanotubes (Cook 430; Fig. 4A in view of 4B; [0044]; where 430 comprises of carbon nanotubes in view of Xiao 302; Fig. 11; [0058-0059]); and performing a surface treatment operation (in view of Xiao [0054, 0055, 0059]) on the catalyst layer prior to forming the carbon nanotubes (Cook 430; Fig. 4A in view of 4B; [0044]; where 430 comprises of carbon nanotubes in view of Xiao 302; Fig. 11; [0058-0059])
The ordinary artisan would have been motivated to modify Cook in the manner set forth above, at least, because this inclusion provides a catalyst layer with metal particles that have a significantly high catalytic property that will aid the formation of the carbon nanotubes (Xiao [0048]). 
 Regarding claim 5, modified Cook (by Appenzeller and Xiao) teaches all of the features of claim 4. 
Modified Cook (by Appenzeller and Xiao) further teaches wherein performing the surface treatment operation (in view of Xiao [0054, 0055, 0059]) comprises performing a hydrogen plasma treatment (in view of Xiao [0054, 0055, 0059]) on the catalyst layer (in view of Xiao [0054, 0055, 0059]).
5.	Claims 6-7 are rejected under 35 U.S.C.103 as being unpatentable over Cook et al. (US 20180151470 A1; hereinafter Cook), in view of Appenzeller et al. (US 20190363252 A1; hereinafter Appenzeller), in further view of Xu et al. (Nitrogen-doped graphene: Synthesis, characterizations and energy applications; Date available online 09 December 2017; hereinafter Xu). 
Regarding claim 6, modified Cook (by Appenzeller) teaches all of the features of claim 1. 
But, modified Cook (by Appenzeller) does not expressly disclose “wherein the graphene layer is formed using a carbon-containing precursor and a nitrogen-containing precursor”. 
However, in the analogous art, Xu teaches a doping of graphene using nitrogen ([Abstract]), where the synthesis procedures usually includes a mixed gas containing carbon precursor and N (nitrogen) precursor, where an N-doped graphene can be prepared, where the N (nitrogen) contents of this method commonly various from 3.0 to 16 at.%. (Page 147, Section 2.1)
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Xu’s synthesis procedures usually includes a mixed gas containing carbon precursor and N (nitrogen) precursor into modified Cook’s (by Appenzeller) method, and thereby, modified Cook’s (by Appenzeller and Xu) method will have wherein the graphene layer (Cook 418; Fig. 4A; [0043, 0017] in view of material of Appenzeller [0036]; graphene in view of Xu [Abstract]; [Page 147, Section 2.1]) is formed using a carbon-containing precursor and a nitrogen-containing precursor (in view of Xu [Abstract]; [Page 147, Section 2.1])
The ordinary artisan would have been motivated to modify Cook in the manner set forth above, at least, because this inclusion provides a nitrogen-doped graphene layer formed by using a carbon-containing precursor and a nitrogen-containing precursor, where the nitrogen-doped graphene layer helps enhance the lectrocatalytic activity and energy storage performance (Xu [Abstract]; [Page 147, Section 2.1]).
Regarding claim 7, modified Cook (by Appenzeller and Xu) teaches all of the features of claim 6. 
Modified Cook (by Appenzeller and Xu) further teaches wherein an atomic percentage of nitrogen in the graphene layer is in a range from about 2% to about 10% (in view of Xu [Page 147, Section 2.1]; where some of the values from a range of 3.0 to 16 at.%., specifically 3.0 to about 10 at.%, are within the claimed percentage range of about 2% to about 10%; see MPEP § 2144.05.I).  
6.	Claims 8-9 are rejected under 35 U.S.C.103 as being unpatentable over Cook et al. (US 20180151470 A1; hereinafter Cook), in view of Appenzeller et al. (US 20190363252 A1; hereinafter Appenzeller), in further view of Wolf et al. (US 20110042231 A1; hereinafter Wolf). 
Regarding claim 8, modified Cook (by Appenzeller) teaches all of the features of claim 1. 
But, modified Cook (by Appenzeller) does not expressly disclose “wherein the carbon nanotubes are formed using a carbon-containing precursor and a nitrogen-containing precursor”. 
However, in the analogous art, Wolf teaches nitrogen-doped carbon nanotubes ([0021]), where nitrogen-doped carbon nanotubes used in the process of the invention are usually carbon nanotubes which comprise a proportion of at least 2% by weight of nitrogen ([0021]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Wolf’s nitrogen-doped carbon nanotubes into modified Cook’s (by Appenzeller) method, and thereby, Cook’s (by Appenzeller and Wolf) method will have wherein the carbon nanotubes (Cook 430; Fig. 4A in view of 4B; [0044]; where 430 comprises of carbon nanotubes in view of Wolf [0021]) are formed using a carbon-containing precursor and a nitrogen-containing precursor (in view of Wolf [0021])
The ordinary artisan would have been motivated to modify Cook in the manner set forth above, at least, because this inclusion provides a nitrogen-doped carbon nanotube layer with an appropriate nitrogen quantity that is energy efficient during fabrication and does not require more electric power (Wolf  [0021-0023]), which helps produce a more reliable device and product.
Regarding claim 9, modified Cook (by Appenzeller and Wolf) teaches all of the features of claim 8. 
Modified Cook (by Appenzeller and Wolf) further teaches wherein an atomic percentage of nitrogen in the graphene layer is in a range from about 2% to about 10% (in view of Wolf [0021]; where some of the values from a range of at least 2% of nitrogen, are within the claimed percentage range of about 2% to about 10%; see MPEP § 2144.05.I).  
Response to Arguments
	The finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114 in respect with the request for continued examination, in the “Request for Continued Examination (RCE)” filed on 03/08/2021, under 37 CFR 1.114
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 03/08/2021 have been fully considered, but they are not persuasive, because of the following: Applicant's amendments of claim 1 necessitated the shift in . 
Please see the analysis of rejection for claims above. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/OMAR F MOJADDEDI/Examiner, Art Unit 2898